Title: From Thomas Jefferson to John Jay, 19 July 1789
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Paris July 19. 1789.

I am become very uneasy lest you should have adopted some channel for the conveiance of your letters to me which is unfaithful. I have none from you of later date than Nov. 25. 1788. and of consequence no acknowledgement of the receipt of any of mine since that of Aug. 11. 1788. Since that period I have written to you of the following dates. 1788. Aug. 20. Sep. 3. 5. 24. Nov. 14. 19. 29. 1789. Jan. 11. 14. 21. Feb. 4. Mar. 1. 12. 14. 15. May. 9. 11. 12. Jun. 17. 24. 29. I know through another person that you have received mine of Nov. 29. and that you have written an answer; but I have never received the answer, and it is this which suggests to me the fear of some general source of miscarriage.
The capture of three French merchant ships by the Algerines under different pretexts, has produced great sensation in the seaports of this country, and some in it’s government. They have ordered some frigates to be armed at Toulon to punish them. There is a possibility that this circumstance, if not too soon set to rights by the Algerines, may furnish occasion to the States general, when they shall have leisure to attend to matters of this kind, to disavow any future tributary treaty with them. These pyrates respect still less their treaty with Spain, and treat the Spaniards with an insolence greater than was usual before the treaty.
The scarcity of bread begins to lessen in the Southern parts of France where the harvest is commenced. Here it is still threatening because we have yet two or three weeks to the beginning of harvest, and I think there has not been three days provision beforehand in Paris for two or three weeks past. Monsieur de Mirabeau, who is very hostile to Mr. Necker, wished to find a ground for censuring him in a proposition to have a great quantity of flour furnished  from the United states, which he supposed me to have made to Mr. Necker, and to have been refused by him; and he asked time of the states general to furnish proofs. The Marquis de la Fayette immediately gave me notice of this matter, and I wrote him a letter to disavow having ever made any such proposition to Mr. Necker, which I desired him to communicate to the states. I waited immediately on Mr. Necker and Monsieur de Montmorin, satisfied them that what had been suggested was absolutely without foundation from me, and indeed they had not needed this testimony. I gave them copies of my letter to the Marquis de la Fayette, which was afterwards printed. The Marquis on the receipt of my letter, shewed it to Mirabeau, who turned then to a paper from which he had drawn his information, and found he had totally mistaken it. He promised immediately that he would himself declare his error to the States general, and read to them my letter, which he did. I state this matter to you, tho’ of little consequence in itself, because it might go to you mistated in the English papers.—Our supplies to the Atlantic ports of France during the months of March, April, and May, were only 12,220 quintals 33 ℔ of flour, and 44,115 quintals 40 ℔ of wheat, in 21. vessels.
My letter of the 29th. of June brought down the proceedings of the States and Government to the reunion of the orders, which took place on the 27th. Within the Assembly matters went on well. But it was soon observed that troops, and particularly the foreign troops, were on their march towards Paris from various quarters and that this was against the opinion of Mr. Necker. The king was probably advised to this under pretext of preserving peace in Paris and Versailles, and saw nothing else in the measure. But his advisers are supposed to have had in view, when he should be secured and inspirited by the presence of the troops, to take advantage of some favorable moment and surprize him into an act of authority for establishing the Declaration of the 23d of June, and perhaps dispersing the States general. The Marshal de Broglio was appointed to command all the troops within the Isle of France, a high flying Aristocrat, cool and capable of every thing. Some of the French guards were soon arrested under other pretexts, but in reality on account of their dispositions in favor of the national cause. The people of Paris forced the prison, released them, and sent a deputation to the States general to solicit a pardon. The States by a most moderate and prudent Arreté recommended these prisoners
   
   8th.

 to the king, and peace to the people of Paris. Addresses  came in to them from several of the great cities expressing sincere allegiance to the king, but a determined resolution to support the States general. On the 8th. of July they vote an address to the king to remove the troops. This peice of masculine eloquence, written by Monsieur de Mirabeau, is worth attention, on account of the bold matter it expresses or covers, thro the whole. The king refuses to remove the troops and says they may remove themselves if they please to Noyons or Soissons. They proceed to fix the order in
   
   9th.

 which they will take up the several branches of their future constitution, from which it appears they mean to build it from the bottom, confining themselves to nothing in their antient form, but a king. A Declaration of rights, which forms the first chapter of their work was then proposed by the Marquis de la Fayette. This was
   
   11th.

 on the 11th.—In the mean time troops to the number of about 125. or 30,000 had arrived and were posted in and between Paris and Versailles. The bridges and passes were guarded. At 3. oclock in the afternoon the Count de la Luzerne was sent to notify Mr. Necker of his dismission, and to enjoin him to retire instantly without saying a word of it to any body. He went home, dined, proposed to his wife a visit to a friend, but went in fact to his country house at St. Ouen, and at midnight set out from thence for
   
   12th.

 Brussels. This was not known till the next day, when the whole ministry was changed except Villedeuil of the Domestic department and Barentin Garde des sceaux. These changes were as follows. The Baron de Breteuil President of the council of finance, and de la Galaisiere Comptroller General in the room of Mr. Necker; the Mareshal de Broglio minister of war, and Foulon under him, in the room of Puy-segur; Monsieur de la Vauguyon minister of foreign affairs instead of Monsieur de Montmorin; de la Porte, minister of marine, in place of the Count de la Luzerne; St. Priest was also removed from the council. It is to be observed that Luzerne and Puy-segur had been strongly of the aristocratical party in council; but they were not considered as equal to bear their shares in the work now to be done. For this change, however sudden it may have been in the mind of the king, was, in that of his advisers, only the second chapter of a great plan, of which the bringing together the foreign troops had been the first. He was now completely in the hands of men, the principal among whom had been noted thro’ their lives for the Turkish despotism of their characters, and who were associated about the king as proper instruments for what  was to be executed.—The news of this change began to be known in Paris about 1. or 2. oclock. In the afternoon a body of about 100. German cavalry were advanced and drawn up in the Place Louis XV. and about 300 Swiss posted at a little distance in their rear. This drew people to that spot, who naturally formed themselves in front of the troops, at first merely to look at them. But as their numbers increased their indignation arose: they retired a few steps, posted themselves on and behind large piles of loose stone collected in that Place for a bridge adjacent to it, and attacked the horse with stones. The horse charged, but the advantageous position of the people, and the showers of stones obliged them to retire, and even to quit the field altogether, leaving one of their number on the ground. The Swiss in their rear were observed never to stir. This was the signal for universal insurrection, and this body of cavalry, to avoid being massacred, retired towards Versailles. The people now armed themselves with such weapons as they could find in Armourer’s shops and private houses, and with bludgeons, and were roaming all night through all parts of the city without any decided and practicable object. The next day the States press on the king to send away the troops, to permit the Bourgeoisie
   
   13th.

 of Paris to arm for the preservation of order in the city, and offer to send a deputation from their body to tranquillize them. He refuses all their propositions. A Committee of magistrates and electors of the city are appointed, by their bodies, to take upon them it’s government. The mob, now openly joined by the French guards, force the prisons of St. Lazare, release all the prisoners, and take a great store of corn, which they carry to the corn market. Here they get some arms, and the French guards begin to form and train them. The City committee determine to raise 48,000 Bourgeois,
   
   14th.

 or rather to restrain their numbers to 48,000. On the 14th. they send one of their members (Monsieur de Corny, whom we knew in America) to the Hotel des Invalides to ask arms for their Garde Bourgeoise. He was followed by, or he found there, a great mob. The Governor of the Invalids came out and represented the impossibility of his delivering arms without the orders of those from whom he received them. De Corney advised the people then to retire, retired himself, and the people took possession of the arms. It was remarkeable that not only the Invalids themselves made no opposition, but that a body of 5000 foreign troops, encamped within 400. yards, never stirred. Monsieur de Corny and five others were then sent to ask arms of Monsieur de Launai,  Governor of the Bastille. They found a great collection of people already before the place, and they immediately planted a flag of truce, which was answered by a like flag hoisted on the parapet. The deputation prevailed on the people to fall back a little, advanced themselves to make their demand of the Governor, and in that instant a discharge from the Bastille killed 4. people of those nearest to the deputies. The deputies retired, the people rushed against the place, and almost in an instant were in possession of a fortification, defended by 100 men, of infinite strength, which in other times had stood several regular sieges and had never been taken. How they got in, has as yet been impossible to discover. Those, who pretend to have been of the party tell so many different stories as to destroy the credit of them all. They took all the arms, discharged the prisoners and such of the garrison as were not killed in the first moment of fury, carried the Governor and Lieutenant governor to the Greve (the place of public execution) cut off their heads, and set them through the city in triumph to the Palais royal. About the same instant, a treacherous correspondence having been discovered in Monsieur de Flesselles prevot des marchands, they seize him in the hotel de vile, where he was in the exercise of his office, and cut off his head. These events carried imperfectly to Versailles were the subject of two successive deputations from the States to the King, to both of which he gave dry and hard answers, for it has transpired that it had been proposed and agitated in Council to seize on the principal members of the States general, to march the whole army down upon Paris and to suppress it’s tumults by the sword. But at night the Duke de Liancourt forced his way into the king’s bedchamber, and obliged him to hear a full and animated detail of the disasters of the day in Paris. He went to bed deeply impressed. The decapitation of de Launai worked powerfully thro’ the night on the whole Aristocratical party, insomuch that in the morning those of the greatest influence on the Count d’Artois represented to him the absolute necessity that the king should give up every thing to the states. This according well enough with the dispositions of the king, he went about 11. oclock, accompanied only by his brothers, to the States general, and there read to them a speech, in which he asked their interposition to re-establish order. Tho this be couched in terms of some caution, yet the manner in which it was delivered made it evident that it was meant as a surrender at discretion. He returned to the chateau afoot, accompanied by the States. They sent off a deputation, the  Marquis de la Fayette at their head, to quiet Paris. He had the same morning been named Commandant en chef of the milice Bourgeoise, and Monsieur Bailly, former President of the States general, was called for as Prevost des marchands. The demolition of the Bastille was now ordered, and begun. A body of the Swiss guards, of the regiment of Ventimille, and the city horse guards join the people. The alarm at Versailles increases instead of abating. They believed that the Aristocrats of Paris were under pillage and carnage, that 150,000 men were in arms coming to Versailles to massacre the Royal family, the court, the ministers and all connected with them, their practices and principles. The Aristocrats of the Nobles and Clergy in the States general vied with each other in declaring how sincerely they were converted to the justice of voting by persons, and how determined to go with the nation all it’s lengths. The foreign troops were ordered off instantly. Every minister resigned. The king confirmed Bailly as Prevost des marchands, wrote to Mr. Necker to recall him, sent his letter open to the States general to be forwarded by them, and invited them to go with him to Paris the next day to satisfy the city of his dispositions:
   
   16th.

 and that night and the next morning the Count d’Artois and a Monsieur de Montesson (a deputy) connected with him, Madame de Polignac, Madame de Guiche and the Count de Vaudreuil favorites of the queen, the Abbé de Vermont her confessor, the Prince of Condé and Duke de Bourbon, all fled, we know not whither. The king came to Paris, leaving the queen in consternation for his return. Omitting the less important figures of the procession, I will only observe that the king’s carriage was in the center, on each side of it the States general, in two ranks, afoot, at their head the Marquis de la Fayette as commander in chief, on horseback, and Bourgeois guards before and behind. About 60,000 citizens of all forms and colours, armed with the muskets of the Bastille and Invalids as far as they would go, the rest with pistols, swords, pikes, pruning hooks, scythes &c. lined all the streets thro’ which the procession passed, and, with the crowds of people in the streets, doors and windows, saluted them every where with cries of ‘vive la nation.’ But not a single ‘vive le roy’ was heard. The king landed at the Hotel de ville. There Monsieur Bailly presented and put into his hat the popular cockade, and addressed him. The king being unprepared and unable to answer, Bailly went to him, gathered from him some scraps of sentences, and made out an answer, which he delivered to the Audience as from the king.  On their return the popular cries were ‘vive le roy et la nation.’ He was conducted by a garde Bourgeoise to his palace at Versailles, and thus concluded such an Amende honorable as no sovereign ever made, and no people ever received. Letters written with his own hand to the Marquis de la Fayette remove the scruples of his position. Tranquillity is now restored to the Capital: the shops are again opened; the people resuming their labours, and, if the want of bread does not disturb our peace, we may hope a continuance of it. The demolition of the Bastille is going on, and the milice Bourgeoise organising and training. The antient police of the city is abolished by the authority of the people, the introduction of king’s troops will probably be proscribed, and a watch or city guards substituted, which shall depend on the city alone. But we cannot suppose this paroxysm confined to Paris alone. The whole country must pass successively thro’ it, and happy if they get thro’ it as soon and as well as Paris has done. I went yesterday to Versailles to satisfy myself what had passed there; for nothing can be believed but what one sees, or has from an eye witness. They believe there still that 3000 people have fallen victims to the tumults of Paris. Mr. Short and myself have been every day among them in order to be sure of what was passing. We cannot find with certainty that any body has been killed but the three beforementioned, and those who fell in the assault or defence of the Bastille. How many of the garrison were killed no body pretends to have ever heard. Of the assailants accounts vary from 6. to 600. The most general belief is that there fell about 30. There have been many reports of instantaneous executions by the mob, on such of their body as they caught in acts of theft or robbery. Some of these may perhaps be true. There was a severity of honesty observed of which no example has been known. Bags of money offered on various occasions, thro fear or guilt, have been uniformly refused by the mobs. The churches are now occupied in singing ‘De profundis’ and ‘Requiems for the repose of the souls of the brave and valiant citizens who have sealed with their blood the liberty of the nation.’—Monsieur de Montmorin is this day replaced in the department of foreign affairs, and Monsieur de St. Priest is named to the Home department. The gazettes of France and Leyden accompany this. I send also a paper (called the Point du jour) which will give you some idea of the proceedings of the National assembly. It is but an indifferent thing; however it is the best.—I have the honor to be with great esteem and respect, Sir, your most obedient and most humble servt.,

Th: Jefferson



P.S. July 21. Mr. Necker had left Brussels for Francfort before the Courier got there. We expect however to hear of him in a day or two. Monsieur le Comte de la Luzerne has resumed the department of the marine this day. Either this is an office of friendship effected by Monsr. de Montmorin (for tho they had taken different sides, their friendship continued) or he comes in as a stop-gap till somebody else can be found. Tho’ very unequal to his office, all agree that he is an honest man. The Count d’Artois was at Valenciennes. The Prince of Condé and Duke de Bourbon had passed that place.


   
   See it in the paper called Point du jour. No. 23.


